Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The applicant’s representative Andrew Graham (Reg. No.: 66,818) on January 11 2021, authorized the following examiner’s amendment to be entered.

AMENDMENTS TO THE CLAIMS
This listing of claims will replace all prior versions, and listing, of claims in the application:

1.	(Currently Amended) A method performed by a recording device for configuring the recording device, the recording device removeably coupling to a mount, the mount configured to be installed at a location, the method comprising:
responsive to being coupled to the mount, requesting an identifier from the mount, the identifier identifies the mount, the identifier stored by the mount;
transmitting a message, the message includes the identifier and a request for a configuration profile;
receiving the configuration profile, the configuration profile including data, the data being 
setting in accordance with the configuration profile one or more functions of the recording device, wherein the recording device comprises a video recorder and the one or more functions comprise at least one of whether the video recorder audibly beeps to indicate status, a recording resolution of the video recorder, a video frames per second of recording by the video recorder, whether video is captured in color or black and white by the video recorder, whether video is captured in the infrared band by the video recorder, and whether a recording indicator of the video recorder is illuminated.
2.	(Original) The method of claim 1 wherein the identifier uniquely identifies the mount.
3.	(Previously Presented) The method of claim 1 wherein the location is in a vehicle and the mount is configured to be installed at the location in the vehicle.
4.	(Currently Amended) The method of claim 1 wherein the transmitting comprises further transmitting a recording device identifier that uniquely identifies the recording device.
5.	(Currently Amended) The method of claim 1 wherein the transmitting comprises further transmitting a recording device type.
6.	(Currently Amended) The method of claim 1 wherein the transmitting comprises transmitting the message to at least one of a server, a portable electronic device, and a mobile data terminal.
7.	(Currently Amended) The method of claim 1 wherein the one or more functions comprise at least one of 
8.	(Previously Presented) The method of claim 1 wherein the data of the configuration profile includes information regarding the location of the mount within a vehicle.

10.	(Previously Presented) The method of claim 1 wherein responsive to being detached from the mount, the recording device returns one or more settings to a default configuration.
11.	(Currently Amended) A system for configuring a recording device, the system comprising:
a server;
the recording device; and
a mount, the mount mounted at a position in a vehicle; wherein upon removeably coupling the recording device to the mount, the recording device:
requests an identifier from the mount, the identifier identifies the mount, the identifier stored in the mount; [[and]]
transmits a message to the server, the message includes the identifier and a request for a configuration profile;
receives the configuration profile from the server, the configuration profile includes data, the data being associated with the identifier, the data related to stored information regarding the position where the mount is mounted; and
sets in accordance with the data of the configuration profile one or more functions of the recording device, wherein the one or more functions comprise at least one of a resolution of recording, a frames per second of recording, a length of a pre-event buffer, and a mode of power; and wherein the server: 
stores the stored information regarding the position where the mount is mounted.


13.	(Cancelled)
14.	(Cancelled) 
15.	(Cancelled)
16.	(Previously Presented) The system of claim 11 wherein responsive to being detached from the mount, the recording device returns one or more settings to a default configuration.
17.	(Previously Presented) The method of claim 3 wherein the data related to the location where the mount is installed sets the one or more functions of the recording device consistent with the location where the mount is installed.
18.	(Cancelled)
19.	(Previously Presented) The system of claim 11 wherein the configuration profile is retrieved by the server using the stored information regarding the position where the amount is mounted, the configuration profile different from another configuration profile according to the stored information regarding the position where the mount is mounted.
20.	(Previously Presented) The system of claim 11 wherein the configuration profile is received from the server after the position where the mount is mounted is transmitted to the server.
21.	(Previously Presented) The system of claim 11 wherein the server is further configured to:
		use the identifier to retrieve the stored information regarding the position where the mount is mounted;
		retrieve the configuration profile using the stored information regarding the 
		transmit the configuration profile to the recording device.
22.	(Previously Presented) The method of claim 1 wherein the configuration profile is received in accordance with stored information regarding the location where the mount is installed. 
23.	(Currently Amended) The method of claim 1 wherein the recording resolution of the video recorder and the [[, a]] video frames per second of recording by the video recorder

Reason for allowance
Claims 1-12, 16-17, and 19-23 are allowed. The following is an examiner’s statement of reasons for allowance. After consideration of the applicant’s correspondence filed on October 26, 2020 through examination of the claims with search and further proposed examiner’s amendment, the pertinent prior arts of record, either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application taken as a whole and the claims having the particular features have been found in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784.  The examiner can normally be reached on 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/TECHANE GERGISO/Primary Examiner, Art Unit 2494